Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 1 of 19 PageID 2884




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

 PEDRO PABLO COLLAZO CRUZ and
 ODALYS RODRIGUEZ,

       Plaintiffs,

 v.                                           Case No. 8:17-cv-02627-T-02SPF

 BANK OF AMERICA, N.A.,

      Defendant.
 __________________________________/

                                      ORDER

       This matter is before the Court on Defendant’s Motion for Summary

 Judgment. Dkt. 139. Plaintiffs filed a Memorandum in Opposition to Defendant’s

 Motion for Summary Judgment. Dkt. 146. Defendant filed a reply. Dkt. 147. The

 Court held a hearing on this matter on March 12, 2020. With the benefit of full

 briefing and able argument by both sides, the Court grants in part and denies in

 part Defendant’s Motion for Summary Judgment, Dkt. 139, pursuant to Fed. R.

 Civ. P. 56.

                                 BACKGROUND

       Pedro Pablo Collazo Cruz and Odalys Rodriguez (“Plaintiffs”) allege that

 Bank of America (“BOA”) committed common law fraud against them while

 Plaintiffs were applying for the Home Affordable Modification Program
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 2 of 19 PageID 2885




 (“HAMP”) after the 2008 financial crisis. Dkt. 103 at 15–18. Plaintiffs allege that

 BOA made false statements to induce Plaintiffs to default on their mortgage, to

 incur the expense of resending their application materials, and to make “trial

 payments” under the HAMP program which were either retained for profit or

 applied to fraudulent inspection fees. They also complain of fraudulent and

 inequitable conduct in the administration of the HAMP program.

        Only Mr. Cruz applied for the loan, Dkt. 141-4, but both Mr. Cruz and Ms.

 Rodriguez signed the mortgage, Dkt. 141-6, on August 15, 2007. Dkt. 103 at 10.

 The lender was SCME Mortgage Bankers, Inc., and BOA subsequently started

 servicing the loan. Dkt. 103 at 10; Dkt. 141-6 at 1. The home was foreclosed on by

 BOA on May 16, 2012, and Plaintiffs moved out. Dkt. 103 at 13. This is the end of

 the undisputed facts in the record.

        Before addressing the remaining disputed facts, it is first important to note

 any decision rendered in this case must be done without the key testimony of Mr.

 Cruz who passed away in May 2018. Dkt. 146 at 15. Mr. Cruz was the plaintiff

 who dealt with BOA and the lawyers in Orlando. 1 While Ms. Rodriquez testified

 that she would listen to the phone calls between BOA and her husband, she was



 1
   In Ms. Rodriguez’s deposition she refers to her husband working with lawyers in Orlando, but
 she does not know their names. In BOA’s motion and reply it relies on the assertion that
 Plaintiffs were represented by counsel in its argument for summary judgment. Dkt. 139 at 2; Dkt.
 147 at 3. The identity of these attorneys is not in the record, nor is what precisely they did while
 representing Plaintiffs.
                                                  2
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 3 of 19 PageID 2886




 not the spouse primarily responsible for handling the mortgage and she testified to

 not dealing with the attorneys from Orlando, to the extent where she did not even

 know their names. This leaves the Court with an unfillable gap in testimony.

        Ms. Rodriguez’s testimony varies substantially from the documents that

 BOA submitted to the Court. Her version of events is almost irreconcilable to the

 facts BOA presents. However, at the summary judgment stage the conflicts in

 evidence must be resolved in her favor. See Newsome v. Chatham Cty. Det. Ctr.,

 256 F. App’x 342, 346 (11th Cir. 2007); Price v. Time, Inc., 416 F.3d 1327, 1345

 (11th Cir. 2005).

        Plaintiffs allege that on September 7, 2009, a BOA representative falsely

 told them they were approved for HAMP and requested they start making $970.00

 trial payments. Dkt. 103 at 12. Plaintiffs allege that they made six payments of

 $970 in 2010 and 2011. Dkt. 103 at 13. 2 At Ms. Rodriguez’s deposition BOA

 provided a letter dated January 8, 2011 which stated that Plaintiffs were not

 eligible for HAMP, but did not give a reason, and told them to instead apply for

 loan modification offered by Fannie Mae. Dkt. 141-8 at 22. Ms. Rodriquez

 testified that her husband faxed all the documents that were requested for the

 modification and that BOA’s April 5, 2011 letter saying they were not eligible for



 2
  In her deposition Ms. Rodriguez said they made payments of $968 in 2009 and in 2011. Dkt.
 141-3 at 101–02, 104.
                                              3
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 4 of 19 PageID 2887




 the Fannie Mae Modification Program because they did not provide all the

 requested documents was not true. Dkt. 141-3 at 106–07; Dkt. 141-8 at 34.

       Plaintiffs allege they applied for HAMP again later in 2011. Dkt. 141-3 at

 106. Ms. Rodriguez testified that they received the modification in 2011 and they

 would make payments over the phone in 2011 and 2012 but those payments did

 not show up on the computer and when they would call BOA no one knew what

 they were talking about. Dkt. 141-3 at 100–02. Plaintiffs allege that on August 4,

 2011, a BOA representative told them to refrain from making their regular

 mortgage payments and they relied on this representation. Dkt. 103 at 10; Dkt.

 141-3 at 89–90. Ms. Rodriguez testified that after this phone call they faxed the

 documents to BOA three times and stopping paying their mortgage. Dkt. 141-3 at

 90. Prior to August 2011, Ms. Rodriguez testified that they had been paying

 lawyers in Orlando $1,823.29 every month to handle their loan modification and

 make their payments. Dkt. 141-3 at 86–87. Ms. Rodriguez did not know the names

 of the lawyers and did not listen to those phone calls because her husband made

 them while he was driving. Id. at 110. She also testified they could no longer make

 the payments after August 4, 2011 because of a salary decrease. Id. at 90–91.

       Ms. Rodriguez testified intermittently that they either made all their

 payments or that they were behind only a couple months, but she does not know

 when, and there was a period of time when they were paying lawyers in Orlando


                                           4
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 5 of 19 PageID 2888




 who were handling their loan modification and making their payments.3 While

 relevant to the outcome at trial, the exact timing of when Plaintiffs stopped making

 payments resulting in the default on the mortgage does not need to be determined

 for summary judgment.

        Finally, Plaintiffs allege BOA charged them for twenty-three property

 inspections between 2009 and 2012, which were impermissible, while they were

 still living in the house. Dkt. 103 at 14. Plaintiffs allege that part of BOA’s scheme

 was to charge Plaintiffs these impermissible fees and then BOA would induce

 Plaintiffs to make trial payments under the guise of the receiving a HAMP

 modification, but in reality use the trial payments to pay for the inspection fees

 prior to foreclosing on the home.

                                     LEGAL STANDARD

        Under Rule 56, Federal Rules of Civil Procedure, “[t]he court shall grant



 3
   Ms. Rodriguez’s testimony regarding the Plaintiffs’ mortgage payments is muddled. She
 testified that as of December 2007 they were paying every month. Dkt. 141-3 at 66. She testified
 that between November 2007 and January 2008 they paid over the phone, but she has no proof of
 those payments. Id. at 46, 62. She testified that prior to May 20, 2009 they were current on all the
 payments. Id. at 56. She also testified that they were current until BOA told them to stop. Id. at
 54. However, later in the deposition she testified that her husband’s income went down in 2009
 and he was not making enough to make the payments, and this is why they originally called
 BOA. Id. at 83–84. This is also when Ms. Rodriguez said they hired lawyers in Orlando who
 were handling their payments. Id. at 82, 86–87. The lawyers said they were current on their
 payments until August 4, 2011. Id. at 86. Ms. Rodriguez also talked about making $968
 payments after getting the modification in 2011, but those payments did not appear online. Id. at
 101–02. She also said they made the $968.79 payment due on June 19, 2009. Id. at 104. It was at
 this point in the questioning that Ms. Rodriguez said she knew they were three months behind on
 their payments at some point but did not know when. Id. at 105–06.
                                                  5
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 6 of 19 PageID 2889




 summary judgment if the movant shows that there is no genuine dispute as to any

 material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 Civ. P. 56(a); see also Mize v. Jefferson City Bd. of Educ., 93 F.3d 739, 742 (11th

 Cir. 1996). An issue of fact is “genuine” only if “a reasonable jury could return a

 verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 248 (1986). A fact is “material” if the fact could affect the outcome of the lawsuit

 under the governing law. Id.

       The moving party bears the initial burden of identifying those portions of

 the record demonstrating the lack of a genuinely disputed issue of material fact.

 Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If met, the burden shifts to the

 non-moving party to “come forward with specific facts showing that there is a

 genuine issue for trial.” Shaw v. City of Selma, 884 F.3d 1093, 1098 (11th Cir.

 2018) (citation omitted). To satisfy its burden, the non-moving party “must do

 more than simply show that there is some metaphysical doubt as to the material

 facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586

 (1986). The non-moving party must go beyond the pleadings and “identify

 affirmative evidence” that creates a genuine dispute of material fact. Crawford-El

 v. Britton, 523 U.S. 574, 600 (1998).

       In determining whether a genuine dispute of material fact exists, the Court

  must view the evidence and draw all factual inferences therefrom in a light most


                                           6
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 7 of 19 PageID 2890




  favorable to the non-moving party and must resolve any reasonable doubts in the

  non-moving party’s favor. Skop v. City of Atlanta, Ga., 485 F.3d 1130, 1136

  (11th Cir. 2007). Summary judgment should only be granted “[w]here the record

  taken as a whole could not lead a rational trier of fact to find for the non-moving

  party[.]” Matsushita, 475 U.S. at 587.

                                    DISCUSSION

       BOA raises several grounds for summary judgment. BOA argues first that

 summary judgment should be granted against Mr. Cruz due to his death in 2018

 and that a representative was not substituted under Rule 25. Second, BOA argues

 that the claim is barred by Florida’s four-year statute of limitation for fraud claims.

 BOA contends thirdly that the claim is barred by the doctrine of res judicata and

 fourth that Plaintiffs could not have reasonably relied on BOA’s statements

 because they had equal access to the underlying information. Finally, BOA asserts

 that Plaintiffs cannot raise this claim because they failed to notify BOA as required

 by the mortgage agreement. The Court will address each of these claims in turn.

    1) Pedro Pablo Collazo Cruz’s Death

       BOA argues that summary judgment should be granted against Mr. Pedro

 Pablo Collazo Cruz because he died on May 31, 2018 and a representative was

 never substituted. Dkt. 139 at 17. Plaintiffs did not contest this argument and

 instead stated that because the mortgage was in both Plaintiffs’ names, Ms.


                                            7
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 8 of 19 PageID 2891




 Rodriguez can continue in her own right. Dkt. 146 at 15. As this issue was not

 contested, the Court grants summary judgment for BOA against Mr. Pedro Pablo

 Collazo Cruz.

     2) Statute of Limitations

        Next, BOA argues that the claim is barred because it was not filed within the

 statute of limitations. Dkt. 139 at 8–12. Under Florida law, there is a four-year

 statute of limitations for fraud. Fla. Stat. § 95.11(3). Traditionally, a cause of action

 accrues “when the last element constituting the cause of action occurs.” Id. §

 95.031(1). “However, actions sounding in fraud do not accrue until ‘the facts

 giving rise to the cause of action were discovered or should have been discovered

 with the exercise of due diligence.’” Simony v. Fifth Third Mortg. Co., No. 2:14-

 CV-387-FTM-29DNF, 2014 WL 5420796, at *2 (M.D. Fla. Oct. 22, 2014)

 (quoting Fla. Stat. § 95.031(2)(a)). “Accordingly, fraud causes of action are barred

 four years after the plaintiff knew or should have known that the fraud occurred.”

 Id. This raises the question of when Plaintiffs knew or should have known the

 alleged fraud occurred. 4



 4
   BOA’s citation to McLean v. GMAC Mortg. Corp. is unpersuasive. No. 06-22795-CIV, 2008
 WL 1956285, at *20 (S.D. Fla. May 2, 2008). Contrary to BOA’s contention in its reply, the
 majority of the fraud claims in McLean were dismissed for reasons other than statute of
 limitations. The two sub-claims that were dismissed because of the statute of limitations related
 to events where the plaintiffs had actual knowledge of the fraud prior to the four-year limit,
 including where they filed a motion to vacate the foreclosure action based on the fraud. There is
 no claim of actual knowledge here.
                                                 8
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 9 of 19 PageID 2892




        The uncontroverted testimony of Ms. Rodriguez is that she first learned of

 BOA’s alleged fraud in 2016. Dkt. 141-3 at 122. There is no evidence in the record

 which indicates the Plaintiffs should have been aware of the fraud sooner. Unlike

 other fraud cases, there were no later dealings between the parties that would have

 alerted Plaintiffs to BOA’s alleged fraud. See, e.g., Altenel, Inc. v. Millennium

 Partners, L.L.C., 947 F. Supp. 2d 1357, 1371 (S.D. Fla. 2013). Here, Plaintiffs

 continued to rely on BOA’s statements regarding their eligibility for HAMP and

 that they were missing documents in their HAMP application. Drawing all factual

 inferences in favor of the non-moving party, this means when the Plaintiffs filed

 their complaint in 2017, they were within the four-year limitation period for filing.

        “Furthermore, the question of when fraud is discovered is a question for the

 jury.” Bearse v. Main St. Invs., 220 F. Supp. 2d 1338, 1345 (M.D. Fla. 2002).

 Plaintiffs allege they did not discover the fraud until 2016. Any issue regarding the

 discovery of fraud prior to that point must go to the factfinder.

        However, the Plaintiffs allege BOA charged them improper inspection fees

 prior to any alleged false statements regarding HAMP, the first of which occurred

 on September 7, 2009. 5 The only grounds Plaintiffs give for this allegation is that

 they were still living in the home at the time of these inspections making such fees


 5
   Should evidence at trial indicate that the first false statement occurred after this point in time,
 BOA is free to raise this argument and exclude other inspection fees as barred by the statute of
 limitations.
                                                    9
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 10 of 19 PageID 2893




  impermissible under the HUD Servicing Guidelines. Dkt. 103 at 14. As such the

  statute of limitations for those inspections began when the fees were incurred by

  the Plaintiffs and they reasonably could have checked that they were being

  charged. See Brexendorf v. Bank of Am., N.A., 319 F. Supp. 3d 1257, 1263 (M.D.

  Fla. 2018). This was long before the statute of limitations began to run on

  November 3, 2013. So any inspection fee that predates the first allegedly false

  statement by BOA is barred.6

      3) Res Judicata

         Next, BOA argues that Plaintiffs’ claim is barred by res judicata. Dkt. 139 at

  12–15. BOA argues that Plaintiffs could have raise their current fraud claim as a

  defense to the foreclosure and thus they are barred from raising it now. Plaintiffs

  argue that res judicata does not bar their claim because the fraud was unknown and

  could not reasonably have been known at the time of the foreclosure. Dkt. 146 at

  10–11.

         “In considering whether to give preclusive effect to state-court judgments

  under res judicata or collateral estoppel, the federal court applies the rendering

  state’s law of preclusion.” Cmty. State Bank v. Strong, 651 F.3d 1241, 1263 (11th


  6
    To the extent the Plaintiffs may have argued that they were part of the George class (George v.
  Urban Settlement Services, 1:13-cv-01819-PAB-KLM (D. Colo)) and that the case should be
  tolled under American Pipe & Constr. Co., 414 U.S. 538 (1974), they raised no such argument in
  their response to BOA’s motion for summary judgment, despite BOA specifically arguing why
  the Plaintiffs are not members of the George class and that American Pipe does not provide
  tolling. As Plaintiffs failed to raise the argument, the Court will not consider it.
                                                 10
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 11 of 19 PageID 2894




  Cir. 2011) (citations omitted). “Under Florida law, res judicata applies where there

  is: (1) identity of the thing sued for; (2) identity of the cause of action; (3) identity

  of the persons and parties to the action; (4) identity of the quality [or capacity] of

  the persons for or against whom the claim is made; and (5) the original claim was

  disposed on the merits.” Lozman v. City of Riviera Beach, Fla., 713 F.3d 1066,

  1074 (11th Cir. 2013) (internal quotation marks and footnote omitted). “For res

  judicata or collateral estoppel to apply, there must also exist in the prior litigation a

  ‘clear-cut former adjudication’ on the merits.” Id. (citation omitted).

        “Moreover, the failure to bring a compulsory counterclaim in a state court

  proceeding bars a subsequent suit in federal court on that claim.” Beepot v. J.P.

  Morgan Chase Nat’l Corp. Servs., Inc., 57 F. Supp. 3d 1358, 1370 (M.D. Fla.

  2014), aff’d, 626 F. App’x 935 (11th Cir. 2015) (internal quotation omitted). The

  Florida Supreme Court has adopted the following test to determine whether a

  counterclaim can be deemed compulsory:

        [A] claim has a logical relationship to the original claim if it arises out
        of the same aggregate of operative facts as the original claim in two
        senses: (1) that the same aggregate of operative facts serves as the basis
        of both claims; or (2) that the aggregate core of facts upon which the
        original claim rests activates additional legal rights in a party defendant
        that would otherwise remain dormant.

  Londono v. Turkey Creek, Inc., 609 So. 2d 14, 20 (Fla. 1992) (quoting Neil v. S.

  Fla. Auto Painters, Inc., 397 So. 2d 1160, 1164 (Fla. 3d DCA 1981)).


                                              11
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 12 of 19 PageID 2895




        Following the reasoning in the Florida Supreme Court’s answer to the

  Eleventh Circuit’s certified question in Aguilar v. Se. Bank, N.A., 728 So. 2d 744,

  746 (Fla. 1999), the Court finds that Plaintiffs’ fraud claim does not meet the

  logical relationship test articulated in Londono and is not a compulsory

  counterclaim required to be filed in the foreclosure suit. The foreclosure action

  focused on the original mortgage agreement between the Parties and Plaintiffs’

  default under its terms. The present action asserts that BOA made false statements

  to induce Plaintiffs to act outside the terms of the original mortgage agreement.

  Thus, Plaintiffs’ claim in this action involves separate questions of law and fact

  from those at issue in the foreclosure. See, e.g., Sandaler v. Wells Fargo Bank,

  N.A., No. 6:16-CV-1919-ORL-41GJK, 2017 WL 5443149, at *5 (M.D. Fla. Nov.

  14, 2017) (“[W]hile the foreclosure action was based on the mortgage and note

  Plaintiff executed, the instant action is based on Plaintiff’s loan modification

  applications, related documents, and his communications and correspondence—or

  lack thereof—with Defendant.”); Traver v. Wells Fargo Bank, N.A., No. 3:14-CV-

  895-J-32MCR, 2015 WL 9474612, at *5 (M.D. Fla. Dec. 29, 2015); Bowen v.

  Wells Fargo Bank, N.A., No. 2:11-CV-91-FTM-29SPC, 2011 WL 3627320, at *4

  (M.D. Fla. Aug. 17, 2011) (“This federal case, however, does not advance the

  same causes of action as in the state case. The issues in this federal case stem from

  the foreclosure, in that plaintiff asserts that Wells Fargo’s actions and


                                            12
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 13 of 19 PageID 2896




  misrepresentations led to the foreclosure, but the claims are separate from the

  foreclosure. . . . In this case, plaintiff’s claims arise from the alleged oral

  agreement and not from the foreclosure proceeding itself. The Court finds that

  plaintiff’s claims do not pass the Londono test, and therefore the claims were not

  compulsory and are not deemed waived.”). But see Salazar v. Bank of Am., N.A.,

  No. 8:17-CV-2535-T-23AEP, 2018 WL 3548753, at *4 n.9 (M.D. Fla. July 24,

  2018).

         Further, the Eleventh Circuit has held that “res judicata does not punish a

  plaintiff for exercising the option not to supplement the pleadings with an after-

  acquired claim.” Pleming v. Universal-Rundle Corp., 142 F.3d 1354, 1357 (11th

  Cir. 1998). According to the exhibits BOA submitted, it filed for and served

  Plaintiffs with the foreclosure action in June of 2008. Dkt. 141-16 at 7. This was

  not only before Plaintiffs allege BOA made any false statement, it was also before

  the creation of the HAMP program. Plaintiffs had no claim or defense at the time

  they were served with the foreclosure and had no obligation to supplement their

  pleadings with this after acquired claim. Regardless of when this claim would have

  accrued based on delayed discovery for fraud claims, 7 it would have to be after

  Plaintiffs were served with the foreclosure lawsuit in June 2008.


  7
   The limitation period for a fraud claim under Florida law does not begin to run until “the facts
  giving rise to the cause of action were discovered or should have been discovered with the
  exercise of due diligence[.]” Fla. Stat. § 95.031(2)(a). So if Plaintiffs did not discover or could
                                                   13
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 14 of 19 PageID 2897




         Finally, there is no private right of action against loan servicers under the

  statutory and regulatory scheme which set up HAMP. Nivia v. Nation Star Mortg.,

  LLC, 620 F. App’x 822, 825 (11th Cir. 2015) (citing Miller v. Chase Home Fin.,

  LLC, 677 F.3d 1113, 1116 (11th Cir. 2012) (per curiam)). BOA’s decision,

  rightfully or wrongfully, to decline Plaintiffs’ HAMP loan modification does not

  create a claim here or a defense in the foreclosure action. BOA has repeatedly

  argued that Plaintiffs’ default on their home occurred irrespective of BOA

  statements and that Plaintiffs were financially unable to save their home from

  default and the resulting foreclosure. The record supports this as Ms. Rodriguez

  testified that they were unable to continue making payments after August 2011.

  Dkt. 141-3 at 90–91.8 As HAMP itself created no express private right of action,

  no action under HAMP by Plaintiffs could have been a compulsory counterclaim

  to the foreclosure.

         Here, Plaintiffs are not challenging the validity of the mortgage or making a

  claim for fraud in the inducement, which would be barred by res judicata as



  not have reasonably discovered the facts giving rise to their claim, then it had not yet accrued.
  See Madura v. Countrywide Home Loans, Inc., No. 8:06-CV-2073-T-24TBM, 2008 WL
  2856813, at *18 n.46 (M.D. Fla. July 22, 2008), aff’d, 344 F. App’x 509 (11th Cir. 2009).
  8
    BOA argues that they were in default prior to this point and Ms. Rodriguez testified that they
  were three months behind on their payments at some point in time. This may well be true. But
  the exact date of the default is not relevant if, regardless of what BOA said, Plaintiffs were
  unable to make their payments resulting in default and, ultimately, foreclosure. Plaintiffs
  presented no evidence that but for BOA’s statements they could have financially saved their
  home. Thus, there is no issue of material fact relating to Plaintiffs having a defense to the
  foreclosure.
                                                  14
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 15 of 19 PageID 2898




  defenses that could have been brought in the foreclosure action. See Norris v.

  Paps, 615 So. 2d 735, 737 (Fla. 4th DCA 1993) (“At least in some, if not all, cases,

  fraud in the inducement of a note or mortgage is a compulsory counterclaim to an

  action in foreclosure on the note or mortgage.”). Instead, Plaintiffs are making a

  separate claim for fraud based on false statements which induced them to make

  additional payments and incur additional expenses. This portion of the fraud claim

  was not required to be litigated during the foreclosure, as it was not a defense to

  the foreclosure.

        Accordingly, the Court finds that Plaintiffs’ claim is not barred by res

  judicata to the extent it does not attack the foreclosure judgment. Plaintiffs may not

  raise any claim relating to the original mortgage or to the loss of their home in the

  foreclosure action. But Plaintiffs may bring the fraud claim as it relates to separate

  and distinct injuries cause by BOA’s allegedly false statements and practices

  regarding HAMP.

     4) Reasonable Reliance

        BOA argues that Plaintiffs are barred from bringing this fraud claim on its

  statements regarding the HAMP program and HAMP qualifications because the

  Plaintiffs had access to the same information as BOA. Dkt. 139 at 5–8. BOA points

  to Greenberg v. Miami Children’s Hosp. Research Inst., Inc., 264 F. Supp. 2d 1064

  (S.D. Fla. 2009), to support its claim that Plaintiffs cannot sustain a fraud claim


                                            15
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 16 of 19 PageID 2899




  when the information was just as accessible to them as it was to the defendant. Dkt.

  139 at 7. However, this case is factually distinguishable from Greenberg.

  Greenberg dealt with fraudulent concealment of an intent to patent a scientific

  discovery. In Greenberg, the plaintiffs were active participants in the medical

  research for which the defendant received a patent; they provided funding and

  tissue donations over the course of several years. This level of involvement in the

  process differs from the Plaintiffs here merely providing documents to BOA for its

  approval.

        Further, the concealment of a patent is different than the concealment

  alleged here. A patent being issued is publicly available information published by a

  government entity, but the Plaintiffs’ HAMP application status was only known to

  BOA. While the requirements for HAMP were publicly available it was reasonable

  for the Plaintiffs to rely on statements made to them by BOA about the status of

  their HAMP application which was being processed by BOA. Unlike with a patent,

  there is no independent third party reviewing the Plaintiffs’ HAMP application that

  the Plaintiffs could have checked. Here, Plaintiffs must rely on BOA to determine

  the status of their application.

        The court in Greenberg also made a point of saying the plaintiffs could have

  discovered the defendants’ intent to obtain a patent by “a simple phone inquiry to

  the Defendants[.]” Greenberg, 264 F. Supp. 2d at 1074. However, the Plaintiffs


                                           16
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 17 of 19 PageID 2900




  here tried repeatedly to call BOA and obtain information and they allege BOA

  knowingly made false statements regarding their application in response to these

  calls. This is not a case where there is only an allegation of a failure to disclose

  information that was otherwise available. Here Plaintiffs have alleged the BOA

  made statements it knew to be false combined with selective omissions to cause

  Plaintiffs to act. This step beyond simple nondisclosure allows Ms. Rodriguez to

  continue to trial on this claim.

     5) Contract Provisions

        Finally, BOA argues that Plaintiffs’ claim is foreclosed because of their

  failure to satisfy the contractual conditions precedent in the mortgage agreement.

  Dkt. 139 at 15–17. BOA argues that Plaintiffs’ cause of action arises out of the

  mortgage and, as such, Plaintiffs were required to notify BOA of the alleged

  breach and give BOA a reasonable period of time to take corrective action prior to

  filing suit. Since Plaintiffs provided no notice to BOA before filing suit, BOA

  argues the claim is barred. Plaintiffs argue that they are not suing for breach of

  contract under the mortgage, so the condition precedent does not apply. Dkt. 146 at

  11–13.

        To the extent Plaintiffs are claiming omissions of statements that were

  available to them in their loan documents and implicating the mortgage, they are

  barred from raising the claim because of their failure to satisfy the condition


                                             17
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 18 of 19 PageID 2901




  precedent. Dykes v. Bank of Am., N.A., No. 17-CV-62412-WPD, 2018 WL

  7822282, at *3 (S.D. Fla. July 10, 2018). But to the extent that Plaintiffs’ claim is

  premised on false statements of fact regarding their HAMP application or their

  approval and subsequent payment of trial payments, these claims do not implicate

  the notice and cure provision of the mortgage. Brexendorf v. Bank of Am., N.A.,

  319 F. Supp. 3d 1257, 1265 n.3 (M.D. Fla. 2018) (“The remaining conduct giving

  rise to the Fraud Claim—that is, the HAMP Eligibility Misrepresentation,

  Supporting Documents Misrepresentation, Trial Payments Omission, and

  Inspection Fee Omissions—do not implicate the mortgage.”); Dykes, 2018 WL

  7822282, at *3 (“Plaintiff’s claim is premised on the allegations that Defendant’s

  employees made multiple false statements of fact to Plaintiff, including that

  Defendant had not received her HAMP application, even though she repeatedly

  submitted it, and that she was falsely informed that she was approved for a trial

  payment period. These allegations do not arise from the mortgage, nor do they

  allege any breach of provisions of or duty owed by reason of the mortgage

  agreement.”).9 Thus, Ms. Rodriguez’s claim may continue to trial.

                                          CONCLUSION

           For the reasons stated above the Court grants in part and denies in part

  Defendant’s Motion for Summary Judgment. Dkt. 139. The Court finds issues of


  9
      BOA’s arguments regarding breach of contract are denied on the same basis.
                                                  18
Case 8:17-cv-02627-WFJ-SPF Document 158 Filed 08/19/20 Page 19 of 19 PageID 2902




  material fact remain that prevent summary judgment regarding the alleged

  fraudulent statements by BOA regarding Plaintiffs’ HAMP application status and

  the resulting damages. Summary judgment is granted to Defendant against Mr.

  Cruz; and for any damages incurred before the first allegedly false statement.

  Finally, Ms. Rodriguez is barred by res judicata from using this claim to attack the

  validity of the foreclosure judgment but may continue with this claim as a separate

  and distinct action for fraud.

        DONE AND ORDERED at Tampa, Florida, on August 19, 2020.

                                         /s/ William F. Jung
                                         WILLIAM F. JUNG
                                         UNITED STATES DISTRICT JUDGE

  COPIES FURNISHED TO:
  Counsel of Record




                                           19
